Case 2:17-cv-00124-PLM-MV ECF No. 109, PageID.1149 Filed 07/06/21 Page 1 of 1

                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


  WILLIAM JOHNSON, et al.,

           Plaintiffs,                      Case No. 2:17−cv−124

     v.                                     Hon. Paul L. Maloney

  ELIZABETH HERTEL,

           Defendant.
                                       /


                         NOTICE OF HEARING CANCELLATION


        The In Person Status Conference set in this matter for July 8, 2021 is
  hereby CANCELLED.



                                       U.S. Magistrate Judge

  Dated: July 6, 2021           By:     /s/ C. A. Moore
                                       Courtroom Deputy
